Title: To Thomas Jefferson from Etienne Lemaire, 11 November 1806
From: Lemaire, Etienne
To: Jefferson, Thomas


                        
                            
                                11 Nov. 1806
                            
                        
                        fourniture Bien Nececaire pour L’usage
                        De la maison du president
                        un Service de tâsse A Caffé et a tée
                        Six pôt a leau, et leur Bassin pour les Chanb
                        res
                     
                  
                        trois douzainne de vert A pate pour les vin
                        Deux idem de goblet pour la biere et le Sidre
                        Des petit vâsse de Cristal, pr. les Comfitur
                        Deux douzainne de Balai pr. les tapis
                        Deux idem de serviette pour la tâble
                        Deux idem d’asiette Comûnne pr. les domestique
                        Deux Seau fert pour porter le Charbon de terre
                        
                    